Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 02/19/2021; and IDS filed on 02/25/2021.
Claims 1, 25, 32 have been amended.
Claims 1-2, 10-11, 16-17, 19-25, 28-34 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 10-11, 16-17, 24-25, 28, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over NONAKA (US 2010/0113537) in view of FRAMPTON (US 2006/0254988), CARTMELL et al (US 5,762,620), BAHIA et al (WO 94/16746), LEUNG et al (US 2014/0276493) and SALAMONE et al (US 2013/0150451).
	NONAKA teaches a composition comprising of: carboxymethylated cellulose fiber (see abstract; [0061]), which reads on modified cellulosic fibres, containing an antimicrobial composition comprising of: metal ion, such as silver (see abstract; [0023]) in such amount as 0.132mmol/g (see Table 1, Example 2 on pg. 9), which is 1.4%; quaternary cationic ammonium surfactant (see abstract), such as benzalkonium or benzethonium salt (see abstract; [0042]), wherein quaternary cationic ammonium surfactants have antimicrobial properties (see [0042]). Note, Applicant’s specification disclosed that at ambient temperature (~20-25°C) the moisture content inherently is at 9.5% (see Applicant’s specification at pg. 8 at [0037]), which is about 10%, even after drying (see Applicant’s specification at pg. 7 at [0031]). Additional disclosures include: 0.03 mmol/g of benzalkonium (“BZ”) (see Table 1, Example 4), which is about 1.34%, therefore if using the same amount of 0.03 mmol/g for benzethonium the percentage would be about 1.34% (note, atomic mass of benzalkonium is 372 g/mol and benzethonium is 448 g/mol); range amount of the quaternary ammonium salt is 0.0006-0.092 (see [0043]); composition used as wound dressing (see [0036]); attaching an absorbant if desired, such as a surfactant (see [0093]).

	FRAMPTON teaches the prior art had known of quaternary ammonium surfactant, such as benzethonium chloride and benzalkonium chloride (see [0022]). 
CARTMELL teaches the prior art had known using metal foil packages capable of maintaining the sterility and moisture content of wound dressings (see col. 4, line 26-34).
	BAHIA teaches a wound dressing composition comprised of carboxymethyl cellulose filaments (see abstract), which are the same wound fibers used in NONAKA, wherein BAHIA teaches the prior art had known of drying and keeping wound dressing (see title and abstract) at a moisture content of 5-20%% by weight to avoid brittleness (see pg. 7, line 20-23), such as 15% (see pg. pg. 14, line 4; and pg. 16, Example 6 at line 23). Additional disclosures include: carboxymethyl cellulose fibers (see abstract and pg. 5); wash with a solvent and surfactant (see pg. 8, line 23-36), such as Tween 20 (see pg. 9, line, which is the same surfactant used in the wash by Applicant (see Applicant’s disclosure at Example1); packaging and sterilization (see pg. 14, line 10-15); wound dressings (see title) capable of absorbing 15 times their own weight of saline solution (see abstract).
LEUNG teaches a wound healing composition (see title), wherein the carrier material can be a wound dressing and buffers to control pH such as disodium hydrogen phosphate and sodium chloride to adjust osmolarity and stabilizers such as EDTA (see [0034]).

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a quaternary ammonium surfactant, such as benzethonium chloride in the amount of 1.34%. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because benzethonium chloride and benzalkonium chloride are functional equivalents of quaternary ammonium surfactant.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a package to maintain the moisture content of NOVAKA’s wound dressing at 10-20%, such as 15%. The person of ordinary skill in the art would have been motivated to make those modifications, because it would prevent brittleness, and reasonably would have expected success because packages capable of maintaining the sterility and moisture content of wound dressings are commonly used in the prior art.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a buffering agent, such as disodium hydrogen phosphate and sodium chloride. The person of ordinary skill in the art would have been motivated to make those modifications, because it would buffer the pH level and adjust 
The references do not specifically teach adding the exact amount of 0.135% benzethonium chloride or 1.2% of silver ion as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as antibacterial effectiveness.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
The references do not specifically teach the moisture content in the exact range as claimed by Applicant.  The amount of moisture content in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of moisture content in order to best achieve the desired results, such as prevention of brittleness, which is the same desire as disclosed in Applicant’s specification (see Applicant’s specification at pg. 9, [0039]).  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount and moisture content would have been obvious at the time of Applicant's invention.
.

Claims 1-2, 10-11, 16-17, 19-25, 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over NONAKA (US 2010/0113537) in view of FRAMPTON (US 2006/0254988), CARTMELL et al (US 5,762,620), BAHIA et al (WO 94/16746) LEUNG et al (US 2014/0276493) and SALAMONE et al (US 2013/0150451), PATEL et al (US 2007/0255192), and ARATA (WO2006/029213; see IDS).
	As discussed above, the references teach Applicant’s invention.
	The references do not teach using metal chelating agents, such as EDTA.
PATEL teaches the prior art had known of using chelating agents, such as disodium EDTA (see [0024] and claim 1) to improve the efficacy of anti-microbial agents, such as silver (see [0031]; and claim 1), providing synergistic effect (see [0032]).

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate chelating agents, such as disodium EDTA, into NOVAKA’s wound dressing. The person of ordinary skill in the art would have been motivated to make those modifications, because it improve the efficacy of anti-microbial agents, such as silver, and reasonably would have expected success because EDTA and silver have been used together in fibrous wound dressing (see [0031]).
The references do not specifically teach adding the ingredients of EDTA in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as using less antimicrobials but still having improved antimicrobial activity.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that Nonaka, Frampton, Cartmell, and Bahia is deficient with respect to "a buffering agent in an amount of 0.5% to 2% by weight of the composition" as recited in amended claim 1. Furthermore, each of Nonaka, Frampton, Cartmell, and Bahia is deficient with respect to a buffering agent that is present in the claimed amount "to provide an isotonic composition" as recited in amended claim 1. It should be appreciated that the claimed isotonic composition may have a particular concentration (e.g., a salt concentration or sodium chloride concentration) that is substantially the same as that in the blood and/or cells of a human subject, which may render the claimed composition, and the dressing treated with such composition, particularly well-suited for interaction with a patient's wound and/or periwound tissue. In view of those deficiencies of the asserted combination of Nonaka, Frampton, Cartmell, and Bahia, as well as the failure of those references to contemplate advantages associated with inclusion of the claimed buffering agent in the wound dressing recited in claim 1.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection above, the secondary references LEUNG and SALAMONE teaches using buffering agents.
	 




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618